295 S.W.3d 930 (2009)
STATE of Missouri, Respondent,
v.
Curtis L. DONAHUE, Appellant.
No. WD 68348.
Missouri Court of Appeals, Western District.
November 10, 2009.
Susan E. Summers, for Appellant.
Shaun J. Mackelprang, for Respondent.
Before Division Two: VICTOR C. HOWARD, Presiding Judge, JOSEPH M. ELLIS, Judge and MARK D. PFEIFFER, Judge.

ORDER
PER CURIAM:
Curtis Donahue appeals from his convictions in the Circuit Court of Jackson County *931 on three counts of statutory sodomy in the first degree. After a thorough review of the record, we conclude that sufficient evidence exists to support Donahue's convictions and an extended opinion would have no precedential value. A memorandum explaining our reasoning has been provided to the parties.
Judgment affirmed. Rule 30.25(b).